—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 25, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment to file a valid original claim.
Claimant filed the subject unemployment insurance claim on October 8, 1993, alleging that she worked as a bookkeeper and office manager for her husband’s pool construction business from April 12, 1993 through September 24, 1993.* Claimant asserted that she worked 20 weeks during the applicable base period at a salary of $600 per week. The Unemployment Insurance Appeal Board ultimately ruled that claimant did not work during her base period and that her assertion to the contrary constituted a willful false statement made for the purpose of obtaining benefits. Claimant was charged with a recoverable overpayment of benefits and now appeals.
*678We affirm. Whether a claimant has sufficient employment in his or her base period is a factual question for the Board (see, Matter of Strauch [Hudacs], 193 AD2d 1044). Notably, although claimant stated that she kept the books for the corporation, she was unable to testify about its earnings or finances. Further, there is proof that the combined salaries of claimant and her husband exceeded the business’s gross sales in 1993 and that claimant’s husband admittedly destroyed certain business records for the applicable period. Given the Board’s authority to resolve issues of credibility, we conclude that there is substantial evidence to support the decision that claimant was ineligible to file a valid original claim for benefits and that she made willful false statements (see, Matter of Chordas [Hudacs], 207 AD2d 937).
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.

 Claimant previously filed a claim for benefits on August 30, 1993, alleging that she worked for her husband from April 16, 1993 through August 27, 1993. The denial of this claim was not contested by claimant. A form submitted by claimant’s husband stated that claimant’s last day of work was July 30, 1993.